DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4, 14-21, 32, 37-38, 48, and 53), as well as the species of: biomarker set with cystatin-c, complement C4, complement C5, and complement factor b; protein as biomarker type; increased in expression compared to negative control as the indicative readout; serum as sample type; adenocarcinoma as pancreatic cancer subtype; and antibody as binding agent; in the reply filed on 06/02/2021 is acknowledged.
Claims 37-38, 56-57, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2021.

Claim Status
Claims 37-38, 56-57, and 60 are withdrawn.
Claims 3, 5-13, 22-31, 33-36, 39-47, 49-52, 54-55, 58-59, and 61-63 are canceled.
Claims 1-2, 4, 14-21, 32, 48, and 53 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/035953 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the instant case and the application above are identical and so for the same reasons below that the instant case fails the enablement and written description requirements so too fails the priority document, leaving the chain of priority broken.  .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 01/15/2019, 08/30/2019, 03/12/2020, 11/24/2020, and 04/09/2021 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  The sequences in need of sequence identifiers can be found on pages 9, 10, 13, 14, and in Table B. 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 20, 37, and 54. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The target cancer for detection should be stated as well as key biomarkers in the method.  

The use of the term ALEXAFLUOR (sometimes written as Alexa) (Pg. 29 and 32) and TWEEN (Pg. 36), which is a trade name or a mark used in commerce, has been noted in this application. They should be capitalized wherever appearing and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Objections
Claims 1-2, 4, 14-21, 32, 48, and 53 are objected to because of the following informalities:  No biomarker is recited in the instant claims above.  Rather, a table is referred to for the biomarker claim element.  However, the claims should be complete into themselves.  See MPEP 2173.05(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 14-21, 32, 48, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims above depend on claim 1.  Claim 1 refers to Table A.  However, there appears to be no actual Table A in the specification or drawings.  Therefore, it is not clear which biomarkers are encompassed for use in the instant claims.  This renders the metes 
Claims 18-19 recite the limitation "the antibody or antigen binding fragment thereof" in claim 16.  There is insufficient antecedent basis for this limitation in the claims.  Claim 16 does not recite an antibody or such fragment.  Therefore, it is not clear to what these claims are referring and to what role the antibody therein should be assigned in the method.  Thus, the claims are indefinite here. 
The phrase “corresponds to the expression in the control sample” in claim 2 has a definition in the specification at page 6. This definition includes the term “similar” when referring to the scope that corresponds to the expression above.  It must be similar to the expression in the positive control.  The term "similar" in claim 2, which must incorporate the definition above, is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Said another way, it is not clear how similar expression must be to the control to “correspond” thereto.  It is unclear how different a value can be and still reach said correspondence.  Thus, the claim is indefinite for including such a subjective term with a plethora of interpretations.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 14-21, 32, 48, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing pancreatic cancer in a human subject comprising detection of appropriate differential expression of cystatin-c, complement C4, complement C5 and/or complement factor b protein in a serum sample, compared to a control, using an antibody that comprises all parental CDRs, does not reasonably provide enablement for similar methods using just any sample type, just any level of protein expression, or just any antigen binding fragment/immunoglobulin binding domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 which is drawn to a method of determining the presence of pancreatic cancer in an individual comprising providing just any sample from the individual and measuring biomarker expression therein by any means, including use of any binding domain of an immunoglobulin (claim 19).  No control 
The nature of the invention is a pancreatic cancer diagnostic method.
The level of skill of one skilled in this art is high.
The specification teaches at pages 35 and 40 that the only sample type used in Applicant’s reduction to practice of the claimed invention was serum.  Also, on page 35 it is clear that the only binding agent used by Applicant’s to identify biomarkers was scFv antibodies which comprise six parental CDRs for function.  Page 37 makes clear that differential protein expression was performed, which requires comparison of tumor patient samples with controls.  Taken together, in view of the art below, the instant specification does not enable the full scope of the claims with respect to just any sample type, just any biomarker expression pattern indicating cancer, and use of just any binding domain of an antibody to detect protein.  The specification teaches that cystatin-c differentiates pancreatic cancer from benign disease (Pg. 38).  Markers for pancreatic cancer compared to healthy controls included complement C5 and factor B (Pg. 39).  See also Table 3.  Complement C4 is mentioned in Table B as a pancreatic cancer marker.  No specific discussion of this marker is provided elsewhere. Cystatin C is upregulated in cancer (Table 2).  Specific differential expression (up or down regulation) is not taught it appears for any of the other elected markers.  Yet, it is only logical that the claims are enabled only for the differential expression these markers show in cancer versus control.  The opposite dynamic does not and cannot indicate cancer as shown for cystatin C by Applicant above.  Likewise, a control must be present to enable the method.  It is only the 
With respect to sample types used in cancer diagnostic assays, the state of the prior art at the time of filing was such that it was unpredictable whether or not a biomarker detected in just any biological specimen could be used to specifically identify a cancer or a subject suffering from a cancer.  Ludwig et Al. (Nature Reviews: Cancer, Vol. 5, Pg. 845-856, 2005, on IDS) teach that a marker for cancer to be used in screening the general population must have an extremely high specificity to minimize false positives that necessitate costly or invasive follow-up studies (Pg. 850, Column 2, Paragraph, first full).  This specificity refers in part to the cancer's tissue of origin.  A tumor's anatomical location usually indicates its tissue of origin.  Thus, molecular markers are generally not required for classification of origin (Pg. 847, Column 2, Paragraph first full).  By extension, for a biomarker to function as an indicator of cancer in a specimen containing no tumor cells, it is helpful if said marker is tissue-specific.  
Furthermore, cancer biomarkers are preferably not only tissue-specific but also cancer-specific.  Pepe et Al. (Journal of the National Cancer Institute, Vol. 93, No. 14, Pg. 1054-1061, 2001, on IDS) teach that a functional biomarker is unique for a tumor and not present in or generated by non-tumor tissue (Pg. 1054, Column 1, Paragraph, fifth).  Biomarkers of this type can be direct (within tumor samples) or indirect (from outside of the primary tumor, i.e. serum, urine, etc.) (Pg. 1054, Column 2, Paragraph, first partial).  Even assays utilizing detection of notable biomarkers such as prostate-specific antigen (PSA) in the case of prostate cancer diagnosis, while being highly sensitive, are not highly specific due to their indirect detection of the cancer (Pg. 1054, Column 2, Paragraph, first 
Mettlin et Al. (Cancer, Vol. 74, No. 5, Pg.1615-1620, 1994, on IDS) teach that a number of studies have demonstrated the sensitivity of PSA in the detection of early prostate cancer.  Elevated levels of PSA also occur; however, in men with benign enlargement of the prostate, which is common in older men.  This association lowers the specificity of the PSA test and can increase the cost of early detection by leading to unnecessary further evaluation (Pg. 1615, Column 2, Paragraph, first non-abstract). Thus, cancer biomarkers should have a high correlation to cancer presence and preferably not be associated with non-cancerous tissue. Brawer et Al. (Urology, Vol. 52, No. 3, Pg. 372-378, 1998, on IDS) reemphasize this point stating that serum PSA is the most useful of all tumor markers yet its low specificity results in a lack of cancer detection in a significant proportion of patients undergoing prostate biopsy (Abstract, Objectives and Methods).  
PSA's lack of specificity is also shared by the bladder tumor antigen complement factor H-related protein (CFHrp).  Budman et Al. (CUAJ, Vol. 2, Issue 3, Pg. 212-221, 2008, on IDS) teach that this protein is released by normal cells to prevent their targeting by the body's immune system and elevated levels of CFHrp in urine can indicate bladder cancer (Pg. 215, Column 1-2).  Tests for CFHrp, such as immunoassays, are more 
Thus, the prior art teaches that it is unpredictable to utilize a biomarker to sensitively and specifically detect a cancer in a subject if the biomarker has not been shown to be cancer-specific within the sample used.  Biomarkers for cancer must be shown to function in the context of the specimens in which they are used and to indicate a specific cancer.  
Claim 53 states that biomarkers can be measured in tissues, cells, blood, serum, plasma, tissue fluid, bile, pancreatic juice, and urine.  To be enabled to their full scope, the instant claims must recite sample types that have been experimentally validated to function in the claimed methods.  However, the specification only enables use of serum samples from patients as discussed above.  Thus, based on the art above and instant specification, detecting cystatin-c, complement C4, complement C4, and complement factor B proteins to diagnose pancreatic cancer using just any sample type is not enabled to its full scope. Indeed, even if a biomarker functions in one sample type, there is no guarantee it will function in any other as shown in the art.  Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) teaches that a biomarker than functions in one sample type need not function in another.  They teach that folate binding protein levels in serum were significantly different in ovarian cancer patients compared to healthy donors (Abstract).  However, the same cannot be said when urine was used as sample type (Figure 5 and Pg. 368, Column 2, Paragraph, second).  

Not just any biomarker status will indicate cancer. A specific biomarker level difference such as decreased expression compared to normal tissue control must be used for each recited biomarker for the claims to be enabled to their full scope.  As broadly as currently written, the claims read on use of any level, or any difference between normal and cancerous tissues, for diagnosing pancreatic cancer.  Thus, the claims are clearly not enabled to their full scope based on the art discussed here and Applicant’s own disclosure. 
With respect to the antibody structures used in the claimed methods, in this art, it is well known that parts of both the heavy and light chain, the CDRs make contact with antigen in most mammalian antibodies.  They are responsible for giving an antibody antigen binding capacity.  Thus, even a single variable region or CDR is encompassed by the phrase antigen binding fragment or immunoglobulin binding domain.  However, the 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of most mammalian antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order 
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all parental CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes all parental CDRs (eg. three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies and fragments thereof recited in the claimed methods as broadly as claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by applicant, 
In addition, claim 16 allows for one antibody to bind multiple biomarkers (e.g. both complement C4 and C5) and makes clear that this antibody should be used to measure the levels of the biomarkers and diagnose pancreatic cancer.  However, this is clearly not enabled.  Using a single multi-specific antibody will not provide the practitioner with any information over a specific biomarker and so will not allow pancreatic cancer diagnosis.  Two biomarkers, for example, in cancer may change expression levels, one going up and one going down, and result in no difference in binding of such a multi-specific antibody between cancer and control.  This would lead to false-negatives and so no claim reading on use of such an antibody or a genus that encompasses such an antibody is enabled to its full scope.
For all the reasons discussed above, all claims above fail the enablement requirement.  

Claims 1-2, 4, 14-16, 20-21, 32, 48, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
All claims above read on use of a “binding agent” to detect protein expression to diagnose pancreatic cancer.  Only claims 17-19 stipulate that said agent should be an antibody.  When one goes to the specification to identify the structure of any non-antibody species of binding agent of which Applicant was in possession, they find none. Antibodies for use in the invention are taught on page 35.  Pages 23-24 teach libraries of peptides or affibodies that could be screened for additional binding agents.  However, this disclosure does not provide the structure of any such peptides or affibodies, for example.  Therefore, Applicant teaches the structure of only one species of binding agent for use in their claimed methods, antibodies.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
Since only antibodies are disclosed to satisfy the genus of binding agent in the instant claims, instant claims above generic to or drawn to said genus do not satisfy the description requirement.  One of ordinary skill in this art cannot envision the structures of any other functional binding agents to use in the claimed methods.  Therefore, one of ordinary skill in this art would question whether Applicant was in possession of the genus recited.  Though the teaching of peptide/affibody libraries may enable discovery of such agents, they amount to no more than a wish for future agents.  They are not a description of the structure of such agents.  While such teachings may enable the claims’ genus of binding agents, they do not describe said genus.  The written description and enablement requirements are severable.  Since no structure is taught other than antibody binding agent for use in the claimed methods, there is no predictability that any other type of agent could be or would be identified for any given biomarker of the claims.  Thus, the claims are rejected here.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 14-21, 32, and 53 are rejected under 35 U.S.C. 102a1 as being anticipated by Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS).
Wingren teaches that pancreatic cancer is an aggressive disease with poor prognosis due in part to the lack of disease-specific biomarkers that could allow for early and accurate diagnosis (Abstract).  Using a recombinant antibody microarray platform, they screened sera from 148 patients with pancreatic cancer, benign pancreas conditions, and healthy controls (Abstract).  Serum biomarker signatures were derived from training cohorts and the predictive power was evaluated (Abstract).  Their results identified serum portraits distinguishing pancreatic cancer from healthy controls and the other benign conditions (Abstract).  A 25 serum biomarker signature that discriminates pancreatic cancer from the other groups was determined (Abstract).  This signature has high diagnostic potential (Abstract).  They teach it as the first serum biomarker signature for diagnosis of pancreatic cancer (specifically pancreatic ductal adenocarcinoma, Pg. 2482, Column 2, Paragraph, second) that may improve diagnosis and screening high-risk patients (Abstract).  


Taken together, Wingren clearly anticipates the claims above.  
Of note, further support for C5 of Wingren being complement C5 can be found in the reference cited by Wingren as (15) which provides protocols for their antibody analysis.  This reference is Ingvarsson (Journal of Proteome Research, Vol. 6, Pg. 3527-3536, 2007, on IDS).  There it shows that C5 is complement C5 (Pg. 3528, Column 1, Paragraph, third).  Ingvarsson is provided here as an evidentiary reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 14-21, 32, 48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) in view of Chan (US2005/0095611, published 05/05/2005).
Wingren teaches that pancreatic cancer is an aggressive disease with poor prognosis due in part to the lack of disease-specific biomarkers that could allow for early and accurate diagnosis (Abstract).  Using a recombinant antibody microarray platform, they screened sera from 148 patients with pancreatic cancer, benign pancreas conditions, and healthy controls (Abstract).  Serum biomarker signatures were derived from training cohorts and the predictive power was evaluated (Abstract).  Their results identified serum portraits distinguishing pancreatic cancer from healthy controls and the other benign conditions (Abstract).  A 25 serum biomarker signature that discriminates pancreatic cancer from the other groups was determined (Abstract).  This signature has high diagnostic potential (Abstract).  They teach it as the first serum biomarker signature for diagnosis of pancreatic cancer (specifically pancreatic ductal adenocarcinoma, Pg. 2482, Column 2, Paragraph, second) that may improve diagnosis and screening high-risk patients (Abstract).  
Serum samples were collected at the time of diagnosis before commencing therapy from patient cohorts (Pg. 2482, Column 1, Paragraph, third).  Table 1 confirms that the cancer patients had pancreatic ductal adenocarcinoma.  Their recombinant antibody microarray analysis was conducted using optimized protocols with scFv antibodies as probes (Pg. 2482, Column 2, Paragraph, second).  Said antibodies were 
With respect to claim 21, the scFv are detectable moieties.  In addition, Wingren teaches that their serum samples were biotinylated so that fluorescently labeled streptavidin could detect marker presence (Pg. 2482, Column 2, Paragraph, second).  
Of note, further support for C5 of Wingren being complement C5 can be found in the reference cited by Wingren as (15) which provides protocols for their antibody analysis.  This reference is Ingvarsson (Journal of Proteome Research, Vol. 6, Pg. 3527-
Wingren does not teach, as in claim 48, that the binding agent (antibody) comprises a detectable moiety.
This deficiency is remedied by Chan below.
Chan teaches a method of qualifying pancreatic cancer status in a subject comprising measuring biomarkers in a sample from the subject and correlating the measurement with pancreatic cancer (Abstract).  Said qualifying includes diagnosis of the cancer (0509).  The pancreatic cancer can be an adenocarcinoma (0376). They teach use of non-cancer controls in their methods (0009 and 0417 and 0460).  Detection methods of protein biomarkers include immunoassays such as ELISA (0249) or fluorescence sandwich immunoassay (0409 and 0462).  The antibodies used can be recombinantly produced (0422) and be Fab’ (0422).   Said antibodies can be immobilized on a chip or array, allowing markers to be captured on said chip (0488-0489 and 0504).  Retained protein biomarkers are then detected by appropriate means (0489) including optical methods (0491) which would include use of labeled reagents (eg. secondary antibodies) to detect the bound biomarker (0505) wherein such labels include fluorophores (0506).    
Thus, Chan teaches diagnosis of pancreatic cancer via detection of protein biomarkers with an antibody array for detection via fluorescence or ELISA.  
Taken all together, it would have been obvious before the filing of the instant application to one of ordinary skill in this art to include measure of the signature of Wingren in the method of Chan in order to diagnose pancreatic cancer.  Both methods 
Taken together, the combined teachings of the art above clearly render all claims above obvious.  Based on the combined teachings above, one of ordinary skill in this art would have had a high expectation of success in arriving at and performing the claimed methods.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 14-17, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

This judicial exception is not integrated into a practical application because none of the claims above recite an additional element that prevents monopoly of the natural correlation.  Claim 1 simply requires providing a sample and determining a biomarker signature and these steps are performed in every application of the natural correlation.  Claim 2 requires comparison of test sample marker levels with controls and these must be done in every application of the correlation above as discussed in the enablement rejection.  Claim 4 only narrows the markers used in the correlation but adds nothing thereto.  Claim 14 narrows the correlation to specific subtypes of pancreatic cancer.  The same must be said for claim 15.  However, they add no element that prevents the monopoly.  Claims 16-17 recite use of binding agents and generic antibody molecules to detect the biomarkers. However, no other viable method of determining the levels of these markers is provided by Applicant and so these limitations do not prevent the monopoly.  Claim 53 only further narrows the sample type of the correlation but does not add thereto.  Therefore, none of these claims prevents a monopoly on the judicial exception and so none integrate the same into a practical application.  These claims must therefore be analyzed for significantly more. 
The claims above do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the art cited above in the 103 rejection Chan makes clear that both generic and antibody array-based methods of detecting biomarkers are well-understood, routine, and conventional in this art.  The same 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 14-21, 32, 48 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 15-16, 18, 20, 25-26, 36, 45, 56, 80, and 86 of copending Application No. 16/097420 in view of Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) and Chan (US2005/0095611, published 05/05/2005). 

The copending claims are drawn in part to a species of the instant claims.  Copending claim 1, for example is a method of diagnosing pancreatic cancer via detection of elected biomarkers of the instant case C4, C5, and Factor B in a serum sample and also providing therapy to the subject.  Additional biomarkers are added in claims 15-16, for example, making them a species of the instant claims also.  Copending claim 25 states the cancer is pancreatic adenocarcinoma.  Thus, the copending claims combined with the art above clearly render all instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 4, 14-21, 32, 48 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37-38, 78, 81, and 94 of copending Application No. 16/479064 in view of Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) and Chan (US2005/0095611, published 05/05/2005). 
The combined teachings of Wingren and Chan render all claims above obvious.  The reasons for this in the obviousness rejection above are incorporated here.  The addition of the copending claims only further supports this finding of obviousness.
The copending claims are drawn in part to related methods of the instant claims.  Copending claim 1, for example, is a method of diagnosing pancreatic cancer-associated disease state, such as diagnosing pancreatic cancer (claim 5), via detection of elected .
This is a provisional nonstatutory double patenting rejection.
 
Claim Rejections - Improper Markush Grouping
Claims 1-2, 4, 14-21, 32, 48 and 53 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons:  
MEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush groups there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, all claims recite measure of one or more biomarkers selected from a table.  Such markers include C5, C4, cystatin-c, and factor B.  There is no common 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/           Primary Examiner, Art Unit 1642